PER CURIAM.
Joseph Johnson, Jr., appeals the district court’s orders denying his post-judgment motions filed in his civil actions. We have reviewed the records and the district court’s ^opinions and find no reversible error. Accordingly, we dismiss the appeals as frivolous on the reasoning of the district court. Johnson v. King, Nos. CA-97-*1691532; CA-98-1368 A (E.D.Va. Oct. 3, 2000; Oct. 25, 2000). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.